SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

442
KA 10-01583
PRESENT: SMITH, J.P., LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

STANLEY E. SMITH, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


SCOTT P. FALVEY, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from an order of the Ontario County Court (Frederick G.
Reed, A.J.), dated September 28, 2007. The order directed defendant
to pay restitution.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court